IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ANDRE ROBINSON,

               Appellant,

 v.                                                         Case No. 5D17-1801

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed July 27, 2018

Appeal from the Circuit Court
for St. Johns County,
Howard M. Maltz, Judge.

David J. Joffe, of Joffe Law, P.A., Ft.
Lauderdale, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      Andre Robinson appeals his sentences for manslaughter with a firearm 1 and

robbery with a weapon,2 imposed after his entry of a no contest plea.            Robinson




      1   §§ 775.087(1)(b), 782.07(1), Fla. Stat. (2015).
      2   § 812.13(2)(b), Fla. Stat. (2015).
committed these crimes when he was sixteen years of age. We affirm the concurrent

twenty-two-year prison sentences imposed by the trial court, but reverse in part and

remand for resentencing solely to provide for a judicial review hearing after twenty years

to allow for the possibility of early release. See Kelsey v. State, 206 So. 3d 5, 8 (Fla.

2016) (“[A]ll juvenile offenders whose sentences meet the standard defined by the

Legislature in chapter 2014–220, a sentence longer than twenty years, are entitled to

judicial review.”); see also Dinnall v. State, 43 Fla. L. Weekly D1538 (Fla. 5th DCA July

6, 2018); Montgomery v. State, 230 So. 3d 1256, 1263 (Fla. 5th DCA 2017); Burrows v.

State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017).

      AFFIRMED, in part; REVERSED, in part; and REMANDED with instructions.


TORPY, EVANDER and EDWARDS, JJ., concur.




                                            2